DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“selective laser melting apparatus” in claims 1, 3, 6-7, 10-11, 13, 16-17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgs, III et al (US 2019/0070787) (hereinafter referred to as “Higgs”).
Regarding claim 1, Higgs discloses a system for simulating a melt pool characteristic for selective laser melting additive manufacturing, 
the system comprising: a selective laser melting apparatus (Fig. 1d #150 3D printer), 
and an electronic controller ([0036] lines 4-6 ---"In some embodiments, some of the processes may be implemented on a computer which is separate from the 3D printer.”) configured to obtain a surface geometry of a previous layer of a component being manufactured using the selective laser melting apparatus ([0039] lines 9-12 ---"A model for a virtual powder which behaves similarly to the real AM powder may be calibrated in step 203 and used to perform virtual spreading in step 204.”); 
simulate an addition of a new powder layer having a desired powder layer thickness to the component based upon the surface geometry of the previous layer ([0029] lines 18-21 ---"Optical profilometry may be used to measure roughness of real 3D printed substrate and this roughness may then be used to generate virtual substrates like 41b, 41b and 43b used in the virtual spreading simulations.”); 
determine a melt pool characteristic based upon geometric information of the simulated new powder layer and the desired powder layer thickness (Abstract  ---"… generating a virtual powder model which mimics the actual powder; performing one or more virtual spreading simulations; experimentally validating virtual spreading; and using advanced regression techniques to generate spreading process map from a few virtual spreading simulations.”); 
determine an adjustment to the simulated new powder layer based upon the melt pool characteristic ([0039] lines 12-16 ---" The model powder calibrated in step 203 may be compared to the real powder measured in step 202 and/or the results of the virtual spreading in step 204 may be compared to the results of the real spreading in step 207.”); 
and actuate the selective laser melting apparatus based upon the simulated new powder layer and the determined adjustment ([0003] lines 10-14 ---" FIG. 1c illustrates a third step in which portions of the powder 152 are bonded by a binding arrangement 164. The binding arrangement 164 may comprise an energy beam, such as a laser or electron beam, or a fluidic binding mechanism.”).
Regarding claim 2, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the melt pool characteristic is a dimension of a melt pool ([0029] lines 26-33 ---"These simulations may also accurately capture the layer porosity resulting due to the loading of powder due to the blade as this is reminiscent of the virtual rheometry in step 103. Roughness of the spread-layer may be extracted by plotting heights occupied by particles over the spread area as in graph 44 with heights plotted along X-axis 44a and number of particles occupying a certain height plotted along Y-axis 44b.”).
Regarding claim 3, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the electronic controller ([0036] lines 4-6) is further configured to actuate the selective laser melting apparatus (Fig. 1d #150 3D printer) to lower the previous layer of the component being manufactured to allow the new powder layer to be spread ([0003] lines 17-20 ---"FIG. 1d illustrates a fourth step in which the mobile platform 162 is moved downwards. The distance which the mobile platform 162 moves downward may be determined by a height of the layer formed by the powder 152.”).
Regarding claim 4, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the addition of the new powder layer is simulated using a discrete element method model ([0028] lines 7-9 ---"Calculations performed during this step may be based on the Discrete Element Method (DEM) which involves the Lagrangian principles as opposed to continuum modeling, which is based on the Eulerian approach.”).
Regarding claim 5, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the adjustment to the simulated new powder layer is a change in the desired powder layer thickness of the simulated powder layer ([0029] lines 26-33 ---"These simulations may also accurately capture the layer porosity resulting due to the loading of powder due to the blade as this is reminiscent of the virtual rheometry in step 103. Roughness of the spread-layer may be extracted by plotting heights occupied by particles over the spread area as in graph 44 with heights plotted along X-axis 44a and number of particles occupying a certain height plotted along Y-axis 44b.”).
Regarding claim 6, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein actuating the selective laser melting apparatus includes applying the new powder layer to the component being manufactured based upon the adjustment and the simulated new powder layer ([0034] lines 5-12---"Generally, a 3D printing process 12 may involve the delivery of powder via a hopper 13. The powder heap 14 formed after powder delivery may then be spread into a fine layer using a spreader 15. Properties related to the spreader 15 and the spreading process may be chosen based on the spreading process map delivered in step 106. These properties may be chosen so that the spread layer has certain desired properties.”).
Regarding claim 7, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the new powder layer is applied to the component by moving a blade of the selective laser melting apparatus at a given translational speed ([0003] lines 7-10 ---"The spreader 158 may move in two dimensions to spread the powder 152 over a partially formed product 160 disposed on a mobile platform 162.”).
Regarding claim 8, Higgs teaches the system as appears above (see the rejection of claim 6), and Higgs further teaches wherein the adjustment is a new desired powder layer thickness and the new powder layer is applied with the new desired powder layer thickness (Abstract  ---"… generating a virtual powder model which mimics the actual powder; performing one or more virtual spreading simulations; experimentally validating virtual spreading; and using advanced regression techniques to generate spreading process map from a few virtual spreading simulations.”).
Regarding claim 10, Higgs teaches the system as appears above (see the rejection of claim 1), and Higgs further teaches wherein the melt pool characteristic is further determined based upon a parameter of a laser of the selective laser melting apparatus ([0061] lines 1-5 ---"The results of the Design of Simulations may be delivered to a 3D printer via a spreading process map. This process map may relate the 3D printer spreader parameters of translation U and rotational ω speeds to the spread layer parameters of Vs and Rq.”).
Regarding claim 11, Higgs discloses a method for simulating a melt pool characteristic for selective laser melting additive manufacturing, the method comprising: 
obtaining, with an electronic controller, a surface geometry of a previous layer of a component being manufactured using a selective laser melting apparatus ([0039] lines 9-12 ---"A model for a virtual powder which behaves similarly to the real AM powder may be calibrated in step 203 and used to perform virtual spreading in step 204.”); 
([0029] lines 18-21 ---"Optical profilometry may be used to measure roughness of real 3D printed substrate and this roughness may then be used to generate virtual substrates like 41b, 41b and 43b used in the virtual spreading simulations.”); 
determining, with the electronic controller, a melt pool characteristic based upon geometric information of the simulated new powder layer and the desired powder layer thickness (Abstract  ---"… generating a virtual powder model which mimics the actual powder; performing one or more virtual spreading simulations; experimentally validating virtual spreading; and using advanced regression techniques to generate spreading process map from a few virtual spreading simulations.”); 
determining, with the electronic controller, adjustment to the simulated new powder layer based upon the melt pool characteristic ([0039] lines 12-16 ---" The model powder calibrated in step 203 may be compared to the real powder measured in step 202 and/or the results of the virtual spreading in step 204 may be compared to the results of the real spreading in step 207.”); 
and actuating, with the electronic controller, the selective laser melting apparatus based upon the simulated new powder layer and the determined adjustment ([0003] lines 10-14 ---" FIG. 1c illustrates a third step in which portions of the powder 152 are bonded by a binding arrangement 164. The binding arrangement 164 may comprise an energy beam, such as a laser or electron beam, or a fluidic binding mechanism.”).
Regarding claim 12, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs further teaches wherein the melt pool characteristic is a dimension of a melt pool ([0029] lines 26-33 ---"These simulations may also accurately capture the layer porosity resulting due to the loading of powder due to the blade as this is reminiscent of the virtual rheometry in step 103. Roughness of the spread-layer may be extracted by plotting heights occupied by particles over the spread area as in graph 44 with heights plotted along X-axis 44a and number of particles occupying a certain height plotted along Y-axis 44b.”).
Regarding claim 13, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs teaches further comprising acting the selective laser melting apparatus (Fig. 1d #150 3D printer) to lower the previous layer of the component being manufactured to allow the simulated new powder layer to be spread ([0003] lines 17-20 ---"FIG. 1d illustrates a fourth step in which the mobile platform 162 is moved downwards. The distance which the mobile platform 162 moves downward may be determined by a height of the layer formed by the powder 152.”).
Regarding claim 14, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs further teaches wherein the addition of the new powder layer is simulated using a discrete element method model ([0028] lines 7-9 ---"Calculations performed during this step may be based on the Discrete Element Method (DEM) which involves the Lagrangian principles as opposed to continuum modeling, which is based on the Eulerian approach.”).
Regarding claim 15, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs further teaches wherein the adjustment to the ([0029] lines 26-33 ---"These simulations may also accurately capture the layer porosity resulting due to the loading of powder due to the blade as this is reminiscent of the virtual rheometry in step 103. Roughness of the spread-layer may be extracted by plotting heights occupied by particles over the spread area as in graph 44 with heights plotted along X-axis 44a and number of particles occupying a certain height plotted along Y-axis 44b.”).
Regarding claim 16, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs further teaches wherein actuating the selective laser melting apparatus includes applying the new powder layer to the component being manufactured based upon the adjustment and the simulated new powder layer ([0034] lines 5-12---"Generally, a 3D printing process 12 may involve the delivery of powder via a hopper 13. The powder heap 14 formed after powder delivery may then be spread into a fine layer using a spreader 15. Properties related to the spreader 15 and the spreading process may be chosen based on the spreading process map delivered in step 106. These properties may be chosen so that the spread layer has certain desired properties.”)”).
Regarding claim 17, Higgs teaches the method as appears above (see the rejection of claim 16), and Higgs further teaches wherein the new powder layer is applied to the component by moving a blade of the selective laser melting apparatus at a given translational speed ([0003] lines 7-10 ---"The spreader 158 may move in two dimensions to spread the powder 152 over a partially formed product 160 disposed on a mobile platform 162.”).
Regarding claim 18, Higgs teaches the method as appears above (see the rejection of claim 16), and Higgs further teaches wherein the adjustment is a new desired powder layer thickness and the new powder layer is applied with the new desired powder layer thickness (Abstract  ---"… generating a virtual powder model which mimics the actual powder; performing one or more virtual spreading simulations; experimentally validating virtual spreading; and using advanced regression techniques to generate spreading process map from a few virtual spreading simulations.”).
Regarding claim 20, Higgs teaches the method as appears above (see the rejection of claim 11), and Higgs further teaches wherein the melt pool characteristic is further determined based upon a parameter of a laser of the selective laser melting apparatus ([0061] lines 1-5 ---"The results of the Design of Simulations may be delivered to a 3D printer via a spreading process map. This process map may relate the 3D printer spreader parameters of translation U and rotational ω speeds to the spread layer parameters of Vs and Rq.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgs, III et al (US 2019/0070787) as applied to claim 1, in view of Spaltmann et al (US 2020/0019661).
Regarding claim 9, Higgs teaches the system as appears above (see the rejection of claim 1), but does not teach wherein simulating the addition of the new powder layer includes assuming the powder layer has a powder diameter distribution that is assumed to be a Gaussian distribution.
Nonetheless, Splatmann teaches wherein simulating the addition of the new powder layer includes assuming the powder layer has a powder diameter distribution that is assumed to be a Gaussian distribution ([0187] lines 5-10 ---" If it is indicated in step 102, for example, that individual particles 2 are to have a sphere-like shape having a diameter of four edge lengths of a volume element 6, individual particles 2 having the dimensions 4×4×4, 5×4×4, 3×4×5, 3×5×3, and so forth would be generated, depending on the Gaussian distribution.”).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgs, III et al (US 2019/0070787) as applied to claim 11, in view of Spaltmann et al (US 2020/0019661).
Regarding claim 19, Higgs teaches the method as appears above (see the rejection of claim 11), but does not teach wherein simulating the addition of the new powder layer includes assuming the powder layer has a powder diameter distribution that is assumed to be a Gaussian distribution.
Nonetheless, Splatmann teaches wherein simulating the addition of the new powder layer includes assuming the powder layer has a powder diameter distribution that is assumed to be a Gaussian distribution ([0187] lines 5-10 ---" If it is indicated in step 102, for example, that individual particles 2 are to have a sphere-like shape having a diameter of four edge lengths of a volume element 6, individual particles 2 having the dimensions 4×4×4, 5×4×4, 3×4×5, 3×5×3, and so forth would be generated, depending on the Gaussian distribution.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Higgs by incorporating the assumption of Gaussian distribution for the purpose of determining the angular or pointed shape, the specific shape of a particular individual particle of the powder layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761